[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 APR 16, 2010
                               No. 09-14507                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                    D. C. Docket No. 09-00173-CR-TWT-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

HUMBERTO ZAVALA NUNEZ,
a.k.a. Umberto Zavala-Nunez,
a.k.a. Rogelio Hernandez-Camacho,
a.k.a. Rogelio Camacho-Hernandez,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (April 16, 2010)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
       Humberto Zavala Nunez appeals his 41-month sentence on the ground that it

is substantively unreasonable. We disagree and affirm.

       Zavala Nunez pleaded guilty to illegal re-entry after deportation, in violation

of 8 U.S.C. § 1326(a). In calculating the guideline range, the probation officer

assigned a base offense level of 8 under U.S.S.G. § 2L1.2(a), with a 16-level

increase under § 2L1.2(b)(1)(a)(i), and a 3-level reduction for acceptance of

responsibility, resulting in a total adjusted offense level of 21.1 The probation

officer determined Zavala Nunez’s criminal history to be a category II based on a

1994 conviction for possession of heroin for sale. This yielded a guideline range

of 41 to 51 months’ imprisonment. The statutory maximum term was 20 years.

See 8 U.S.C. § 1326(b)(2).

       Zavala Nunez requested a sentence below the guideline range because his

prior conviction occurred fifteen years earlier, he had no other convictions since

then, he had a wife and children, he was employed and paid taxes, and he had

cooperated with federal agents. The district court considered that Zavala Nunez

had committed a drug crime involving a “very serious narcotic,” was arrested, gave

a false name, was convicted under that false name and ultimately deported, and that



       1
         The probation officer listed a 2-level reduction under § 3E1.1(a). Upon a motion by
the government, the court at sentencing applied a 3-level reduction under § 3E1.1(a) and (b),
which resulted in a total adjusted offense level of 21.

                                               2
he re-entered the United States using a green card he was no longer entitled to

have. The court thus determined that a sentence below the guideline range was not

warranted and imposed a sentence at the bottom of the guideline range. In doing

so, the court cited the sentencing factors in 18 U.S.C. § 3553(a).2 This appeal

followed.

       We review the reasonableness of a sentence under a “deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In

reviewing sentences for reasonableness, we perform two steps. United States v.

Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). First, we must “‘ensure that the

district court committed no significant procedural error.” Id. If we conclude that

the district court did not procedurally err, we then must consider the “‘substantive

reasonableness of the sentence imposed’” based on the “‘totality of the

circumstances.’” Id. (quoting Gall, 552 U.S. at 51). Our review is “deferential,”

requiring us to determine “whether the sentence imposed by the district court fails

to achieve the purposes of sentencing as stated in section 3553(a).” United States



       2
          The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).

                                                 3
v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). There is a “range of reasonable

sentences from which the district court may choose,” and the burden is on the

defendant to show that the sentence was unreasonable in light of the record and the

§ 3553(a) factors. Id. “The weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court, and we will not

substitute our judgment in weighing the relevant factors.” United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (internal quotation and brackets

omitted).

      Here, Zavala Nunez challenges only the substantive reasonableness of his

sentence. Upon review, we conclude that Zavala Nunez’s 41-month sentence is

reasonable. The district court listened to the parties’ arguments and gave

consideration to the § 3553(a) factors. The court expressed concern over Zavala

Nunez’s criminal record and determined that a sentence below the guideline range

would not serve the purposes of § 3553(a). The court did, however, sentence

Zavala Nunez to the low end of the guideline range, which was well below the

statutory maximum term of imprisonment. Zavala Nunez has not shown that this

sentence is unreasonable. Accordingly, Zavala Nunez’s sentence is

      AFFIRMED.




                                          4